Citation Nr: 0916331	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-16 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The Veteran had active military service from September 1969 
to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.34l, 4.16(a).  

In this case, the record shows that service connection has 
been established for a skin disorder which is currently rated 
at a 60 percent disability rating.  This is the Veteran's 
only service-connected disability.  Accordingly, the Veteran 
does meet the threshold rating criteria for consideration for 
a TDIU rating under 38 C.F.R. § 4.16(a).  The Veteran has 
not, however, been provided a VA examination to assess his 
ability to obtain and retain employment based solely on his 
service-connected disability.

In April 2006, the Veteran submitted a Social Security 
Administration (SSA) decision which granted the Veteran 
disability insurance benefits.  In June 2007, he submitted 
SSA medical records dating from December 2004 to September 
2006, which provided the basis for the SSA decision.  The 
medical records revealed that the Veteran had a chronic rash 
that sometimes partially resolved but has not completely 
resolved.  The skin condition reportedly inhibited the 
Veteran due to the disfigurement of the nose and 45 percent 
of the back buttock area and 35 percent of the chest.  As 
this evidence pertains to, or relates to, the appealed issue 
and as the case must be remanded to obtain additional 
evidence, the RO must issue a supplemental statement of the 
case pursuant to 38 C.F.R. § 19.31 on remand.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request all VA medical records from the Gainesville VA 
Medical Center dating from April 11, 2006, to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request medical records from the 
Gainesville VAMC dating from April 11, 
2006, to the present.  If no further 
treatment records exist, the claims 
file should be documented accordingly.

2.  The Veteran should be afforded a VA 
skin examination.  The claims folder 
should be provided to the examiner and 
the examiner should review the claims 
folder as part of the examination.  All 
necessary tests and studies should be 
conducted. 

The examiner is also requested to 
comment on the extent to which the 
Veteran's skin condition, to include 
medication(s) used to treat the 
condition, affects his occupational 
functioning, to include an opinion as 
to whether or not the Veteran is able 
to obtain and maintain substantially 
gainful employment solely as a result 
of symptoms of his skin condition.  The 
report of examination must include a 
complete rationale for all opinions 
expressed. 

3.  After any further development deemed 
necessary, readjudicate the issues on 
appeal in light of the additional 
evidence obtained.  If the benefit sought 
remains denied, the Veteran and his 
representative MUST be furnished a 
supplemental statement of the case, which 
considers all evidence compiled since the 
June 2007 Supplemental Statement of the 
Case (SSOC), in accordance with 38 C.F.R. 
§ 19.31(b)(1) and be given an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




